This case was tried by the court, without the intervention of a jury, the offense charged being a misdemeanor, and no demand having been made in writing for trial by jury. The statute, Code 1923, § 8598, provides for this character of procedure, and the provisions of said statute in this respect were fully complied with.
The corpus delicti was proven without dispute or conflict; the defendant, however, denied having had any knowledge of, or connection with, the commission of the offense complained of, and insisted that he in no manner participated in the larceny charged against him.
At the conclusion of the State's evidence, the State rested; whereupon, the defendant moved the court to exclude all of the evidence and discharge the defendant. The court overruled said motion, and defendant reserved an exception. Upon this ruling of the court only, is the sufficiency of the evidence to support the judgment presented for review. The affirmative charge was not requested, and the motion for a new trial appearing in the record proper only, and no mention thereof being made in the bill of exceptions, renders this court without authority to review the action of the court on said motion. See cases cited in Felder v. State, 24 Ala. App. 472,136 So. 847, on rehearing.
The action of the court in overruling defendant's motion to exclude the evidence was without error. There was, in our opinion, evidence adduced by the State sufficient to carry the case to the jury.
Pending the trial several rulings of the court were invoked upon the admission of the evidence, and exceptions reserved by defendant. As the law requires, we have examined each of the questions involved in this connection and discover no error in any of the rulings complained of calculated to erroneously impair the substantial rights of the defendant. Certainly, no reversible error appears. The record is regular and without error apparent thereon. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed. *Page 194